--------------------------------------------------------------------------------

Exhibit 10.17
 
[image00001.jpg]
 
PAR TECHNOLOGY CORPORATION
2005 EQUITY INCENTIVE PLAN
NOTICE OF AWARD

 
Unless otherwise defined herein, the terms defined in the Company’s 2005 Equity
Incentive Plan shall have the same defined meanings in this Notice of Award and
the attached Award Terms, which are incorporated herein by reference (together,
the “Award Agreement”).


Stock options and/or restricted stock awarded to the Participant, and the
vesting conditions applicable to each, are described in Part I of this Award
Agreement.  The terms and conditions applicable only to stock option awards are
described in Part II of this Award Agreement.  The terms and conditions
applicable only to restricted stock awards are described in Part III of this
Award Agreement.  The terms and conditions that apply to both stock option
awards and restricted stock awards are described in Part IV of this Award
Agreement.
 
Date of Grant by the Board of Directors:
 
Participant (the “Participant”):
 
Name:
 
Address:
 

 
PART I


STOCK OPTION AND/OR RESTRICTED STOCK AWARD


Stock Option Grant


The undersigned Participant has been granted an Option to purchase Common Stock
of the Company, subject to the terms and conditions of the Plan and this Award
Agreement, as follows:
 
“Effective Date” of Grant
 
Total Exercise Price
 
 
Exercise Price per Share
 
Type of Option
 
 
Total “Option Shares” Granted
 
Option Expiration Date
 

--------------------------------------------------------------------------------

Option Vesting Schedule


Subject to any additional vesting conditions described below, this Option shall
be exercisable, in whole or in part, according to the following vesting
schedule:
 
Months (or years) of Service Following
Effective Date of Grant
% of Grant (or # of Shares) Exercisable
 
 
 
 

 
Additional Stock Option Vesting Conditions


[Insert additional vesting conditions, if any]
 
Restricted Stock Grant


The undersigned Participant has been granted the right to purchase, and has
agreed to purchase, ___________ “Restricted Shares” of the Company’s Common
Stock at a purchase price of $0.02 per share.  The aggregate purchase price for
the Restricted Shares is __________ Dollars ($_______) (the “Purchase Price”),
which shall be paid by the Participant.  The Participant acknowledges and agrees
that the Participant’s right to retain such Restricted Shares is subject to the
vesting, forfeiture, and other terms and conditions set forth in the Plan and in
this Award Agreement.


Restricted Stock Vesting Schedule


Subject to any additional vesting conditions described below, the Restricted
Shares shall become vested, in whole or in part, according to the following
vesting schedule:
 
Months (or years) of Service Following
Effective Date of Grant
% of Grant (or # of Shares) Vested
 
 
 
 

 
Additional Restricted Stock Vesting Conditions


[Insert additional vesting conditions, if any]


2

--------------------------------------------------------------------------------

SPECIAL TERMS:  [Company to mark all that apply]



o Change of Control



As an exception to the vesting schedules and vesting conditions described above,
but subject to the applicable limitations imposed by the Plan, if a Change of
Control (as defined in the Plan) occurs in connection with the Company (or the
Company’s business unit by whom the Stockholder is employed) prior to the
vesting of all Options or Restricted Shares granted pursuant to this Award
Agreement, and if the Participant maintains a continuous Business Relationship
with the Company (or employee of the relevant business unit, as the case may be)
through the effective date of the Change of Control, then, as of such effective
date, the Participant shall vest in the right to exercise the entire Option and
shall vest in all of the Restricted Shares to the extent that the Option and the
Restricted Shares are then outstanding (i.e. those Options and Restricted Shares
under this Award Agreement which have not already vested, expired or have been
forfeited under the terms of this Award Agreement as of the effective date of
the Change of Control).  For purposes of this Award Agreement, a “Business
Relationship” means an employment or other business relationship with the
Company or with an affiliate or subsidiary of the Company (i.e., any business
organization controlling, controlled by, or under common control with, the
Company).



o
Other



[Insert additional Special Terms, if any]
 
This Award Agreement is entered into pursuant to and subject to the terms of the
Plan, the applicable terms of which are incorporated herein by reference.  This
Award Agreement (inclusive of Parts I through IV), any Exhibits to this Award
Agreement and applicable terms of the Plan constitute the entire agreement
between the parties, and all premises, representations, understandings,
warranties and agreements with reference to the subject matter hereof have been
expressed herein or in the documents incorporated herein by reference.
 
Participant
 
PAR Technology Corporation
 
 
 
 
 
By:  
 
By:  
 
 
 
 
 
Printed Name:
 
 
Printed Name:
 
 
 
 
 
 
Title:   
 
Title:   
 
 
 
 
 
Date:  
 
Date:  
 



3

--------------------------------------------------------------------------------



PAR TECHNOLOGY CORPORATION
2005 EQUITY INCENTIVE PLAN
NOTICE OF AWARD
 
PART II

STOCK OPTION AWARD TERMS


1.            Grant of Option.  The Participant named in the Notice of Award has
been granted an option (the “Option”) to purchase the number of shares of Common
Stock set forth in the Notice of Award, at the exercise price per Share set
forth in the Notice of Award (the “Exercise Price”), and subject to the terms
and conditions of the 2005 Equity Incentive Plan (the “Plan”), which is
incorporated herein by reference.  In the event of a conflict between the terms
and conditions of the Plan and this Award Agreement, the terms and conditions of
the Plan shall prevail.


If designated in the Notice of Award as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option as defined in Section
422 of the Code.  Nevertheless, to the extent that it exceeds the $100,000
limitation rule of Code Section 422(d), this Option shall be treated as a
Non-statutory Stock Option ("NSO").


2.            Exercise of Option.


(a)            Right to Exercise.  This Option may be exercised during its term
in accordance with the vesting conditions set out in the Notice of Award and
with the applicable provisions of the Plan and this Award Agreement.


(b)            Method of Exercise.  This Option shall be exercisable by delivery
of an exercise notice in the form attached as Exhibit A (the “Exercise Notice”)
which shall state the election to exercise the Option, the number of shares of
Common Stock with respect to which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
the Company.  The Exercise Notice shall be accompanied by payment of the
aggregate Exercise Price as to all Exercised Shares.  This Option shall be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by either (i) payment of the aggregate Exercise
Price, or (ii) such permitted directions or other means to satisfy the aggregate
Exercise Price


No shares of Common Stock shall be issued pursuant to the exercise of an Option
unless such issuance and such exercise comply with applicable laws.  Assuming
such compliance, for income tax purposes the shares of Common Stock shall be
considered transferred to the Participant on the date on which the Option is
exercised with respect to such shares.


3.            Termination. To the extent then vested, this Option shall be
exercisable for 90 days after the date that the Participant’s Business
Relationship with the Company ends; provided, however, if the Participant’s
Business Relationship with the Company ends “for Cause” (as defined in the
Plan), this Option shall immediately terminate.  If the Participant’s Business
Relationship with the Company ends as a result of the Participant's death,
disability or retirement, this Option may be exercised until the earlier of (i)
the first anniversary of the date the Business Relationship ends, or (ii) the
expiration of the Term as described in Section 6 below.  However, in no event
may this Option be exercised after the Expiration Date specified in the Notice
of Award.


4

--------------------------------------------------------------------------------

4.            Restrictions on Exercise.  This Option may not be exercised if the
issuance of such shares of Common Stock upon such exercise or the method of
payment of consideration for such shares would constitute a violation of any
applicable law, including without limitation securities laws or the Company’s
Insider Trading Policy.


5.            Non-Transferability of Option.  This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of Participant only by Participant. 
The terms of the Plan and this Award Agreement shall be binding upon the
executors, heirs, successors and assigns of the Participant.


6.            Term of Option.  This Option may be exercised only within the Term
set out in the Notice of Award which Term may not exceed ten years from the Date
of Grant, and may be exercised during such Term only in accordance with the Plan
and the terms of this Award Agreement.


7.            Restrictions on Transfers of Exercised Shares.  Exercised Shares
may be sold or transferred in accordance with Company trading policy as follows:


(a)            Exercised Shares may be sold or transferred in such number as the
Company reasonably estimates will be sufficient to provide the Participants with
enough after-tax cash to pay the exercise price and related broker commission,
as well as the income and employment taxes that become due as a result of the
exercise of the Option;


(b)            fifty percent (50%) of the Exercised Shares that remain after the
sale or transfer described in (a) above may be sold or transferred at the
Participant’s discretion; and


(c)            fifty percent (50%) of the Exercised Shares that remain after the
sale or transfer described in (a) must be held by the Participant until such
time as the Participant owns (free of restrictions) shares of Common Stock
having a fair market value at least equal to 200 percent of the Participant’s
annualized base salary; any excess may be sold or transferred at the
Participant’s discretion.


8.            Return of Exercised Shares and Excess Profits.  This Option and
any Exercised Shares which are subject to recovery under any law, government
regulation or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).


5

--------------------------------------------------------------------------------



EXHIBIT A


2005 EQUITY INCENTIVE PLAN
EXERCISE NOTICE


PAR Technology Corporation
8383 Seneca Turnpike
New Hartford, NY 13413


Attention:  President



1. Exercise of Option.  Effective as of today, ______________, 20__, the
undersigned ("Participant") hereby elects to exercise Participant's option to
purchase _________ shares of the Common Stock (the "Shares") of PAR Technology
Corporation (the "Company") under and pursuant to the 2005 Equity Incentive Plan
(the "Plan") and the Stock Option Award Agreement dated  ____________, 20__ (the
"Award Agreement").




2. Delivery of Payment.  Purchaser herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Award Agreement.




3. Representations of Participant.  Participant acknowledges that Participant
has received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.




4. Rights as Stockholder.  Until the issuance of the Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Optioned Stock, notwithstanding
the exercise of the Option.  The Shares shall be issued to the Participant as
soon as practicable after the Option is exercised.  No adjustment shall be made
for a dividend or other right for which the record date is prior to the date of
issuance except as provided in Section 3(c) of the Plan.




5. Tax Consultation.  Participant understands that Participant may suffer
adverse tax consequences as a result of Participant's purchase or disposition of
the Shares.  Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.




6. Interpretation.  Any dispute regarding the interpretation of this Notice, the
Plan or the Award Agreement shall be submitted by Participant or by the Company
forthwith to the Company’s Compensation Committee which shall review such
dispute at its next regular meeting.  The resolution of such a dispute by the
Committee shall be final and binding on all parties.



6

--------------------------------------------------------------------------------

7. Governing Law; Severability.  This Notice, the Plan and the Award Agreement
shall be governed by the laws of the state of Delaware excluding its conflict of
law provisions.

 
Submitted by:
 
Accepted by:
 
 
PARTICIPANT
 
PAR Technology Corporation
 
 
 
 
 
Signature
 
By
 
 
 
 
 
Print Name
 
Title
 
 
 
 
 
Address:
 
Address:
 
 
 
 
 
 
 
8383 Seneca Turnpike
 
 
 
New Hartford, NY 13413
 
 
 
 
 
 
 
Date Received
 



7

--------------------------------------------------------------------------------

PAR TECHNOLOGY CORPORATION
2005 EQUITY INCENTIVE PLAN
NOTICE OF AWARD
 
PART III

RESTRICTED STOCK AWARD TERMS


1.            Grant of Restricted Shares.  The Participant named in the attached
Notice of Award has been granted the number of Restricted Shares set forth in
the Notice of Award, subject to the applicable terms and conditions set forth in
the Company’s 2005 Equity Incentive Plan (the “Plan”), which terms and
conditions are incorporated herein by reference.  In the event of a conflict
between the terms and conditions of the Plan and this Award Agreement, the terms
and conditions of the Plan shall prevail.


2.            Stock Power.  Simultaneously with execution of this Award
Agreement, the Participant shall execute the Stock Power attached hereto as
Exhibit B.  Upon receipt of the executed Stock Power and full payment of the
Purchase Price set forth in the Notice of Award, the Company shall issue and
hold in escrow one or more certificates in the name of the Participant for that
number of Restricted Shares purchased by the Participant, subject to the other
terms and conditions of this Award Agreement.  While in escrow, the Participant
shall not sell, assign, transfer, pledge, hypothecate or otherwise dispose of,
by operation of law or otherwise (collectively “transfer”), any of the
Restricted Shares, or any interest therein.  As an alternative to issuing
physical certificates, the Company may record ownership of the Restricted
Shares, and the applicable restrictions, in book form (or in any other form of
un-certificated ownership).


3.            Vesting.  The Restricted Shares shall vest pursuant to those terms
set forth in the Notice of Award.  Until vesting has been achieved, the
Restricted Shares shall be referred to as Unvested Restricted Shares.  Upon
vesting, the Restricted Shares shall be referred to as Vested Restricted Shares
and shall be released from escrow.  However, certificates for Vested Restricted
Shares shall bear a restrictive legend that indicates, among other things, that
the Vested Restricted Shares are subject to the restrictions on transfer set
forth in this Award Agreement.


4.            Forfeiture and Claw-Back.


(a)            Forfeiture.  Unvested Restricted Shares shall be forfeited and
subject to the Company’s Repurchase Rights described below upon the earlier of
(i) the date the Participant ceases to have a Business Relationship with the
Company, for any reason or no reason, or (ii) the date of expiration of the
vesting and/or measurement period for any performance vesting triggers
(including the associated catch-up provisions, if any) specified in the Notice
of Award (“Forfeiture Date”).  In the event of a forfeiture, the Company shall
repurchase (the “Repurchase Right”) from the Participant each of the Unvested
Restricted Shares for the per share Purchase Price stated in the Notice of Award
($0.02 per share).  In no event shall the Repurchase Right obligate the Company
to purchase from the Participant any Vested Shares.


8

--------------------------------------------------------------------------------

(b)            Termination for Cause.  In addition to the Repurchase Right
described in 4(a) above, in the event the Business Relationship between the
Participant and the Company is terminated by the Company “for Cause” (as defined
in the Plan), all of the Participant’s rights and benefits under this Award
Agreement shall immediately terminate.


(c)            Return/Claw-Back of Shares with Performance Vesting.  Restricted
Shares (including both Unvested Restricted Shares and Vested Restricted Shares)
which are subject to recovery under any law, government regulation or stock
exchange listing requirement, will be subject to such deductions and claw-back
as may be required to be made pursuant to such law, government regulation or
stock exchange listing requirement (or any policy adopted by the Company
pursuant to any such law, government regulation or stock exchange listing
requirement).


(d)            Exercise of Repurchase Right and Closing.


(i)        The Company shall exercise the Repurchase Right described in this
Section 4 by delivering or mailing to the Participant (or Participant’s estate)
written notice of exercise within 30 days after the Forfeiture Date or the date
the Business Relationship between the Participant and the Company is terminated
by the Company “for Cause” or such deduction/clawback period pursuant to any
applicable law, government regulation or stock exchange listing requirement.


(ii)        Within ten days after receipt of the Company’s notice of the
exercise of the Repurchase Right described above, the Participant (or
Participant’s estate or escrow agent) shall tender to the Company at its
principal offices the certificate or certificates, if applicable, representing
the Restricted Shares which the Company has elected to purchase, duly endorsed
in blank by the Participant or with duly executed stock powers attached thereto,
all in form suitable for the transfer of such Restricted Shares to the Company. 
If ownership of the Restricted Shares is reflected in book form (or in any other
form of un-certificated ownership), the Participant shall execute and provide
any and all such documentation or other authorization suitable for the transfer
of such Restricted Shares to the Company.


(iii)        After the time at which any Restricted Shares are required to be
delivered to the Company for transfer to the Company pursuant to subsection (ii)
above, the Company shall not pay any dividend to the Participant on account of
such Restricted Shares or permit the Participant to exercise any of the
privileges or rights of a stockholder with respect to such Restricted Shares,
but shall, insofar as permitted by law, treat the Company as the owner of such
Restricted Shares.


(iv)        The Company shall not purchase any fraction of a Restricted Share
upon exercise of the Repurchase Right, and any fraction of a Restricted Share
shall be rounded to the nearest whole Restricted Share (with any fraction
greater than or equal to one-half (1/2) Restricted Share being rounded upward).


9

--------------------------------------------------------------------------------

5.            Restrictions on Transfers of Vested Restricted Shares.  Restricted
Shares may be sold or transferred in accordance with Company trading policy as
follows:


(a)            Vested Restricted Shares may be sold or transferred in such
number as the Company reasonably estimates will be sufficient to provide the
Participants with enough after-tax cash to pay income and employment taxes that
become due as a result of the exercise of the Option;


(b)            fifty percent (50%) of the Vested Restricted Shares that remain
after the sale or transfer described in (a) above may be sold or transferred at
the Participant’s discretion; and


(c)            fifty percent (50%) of the Vested Restricted Shares that remain
after the sale or transfer described in (a) must be held by the Participant
until such time as the Participant owns (free of restrictions) shares of Common
Stock having a fair market value at least equal to 200 percent of the
Participant’s annualized base salary; any excess may be sold or transferred at
the Participant’s discretion.


10

--------------------------------------------------------------------------------

EXHIBIT B


IRREVOCABLE STOCK POWER


FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to PAR
Technology Corporation
 
__________ shares of the common stock of PAR Technology Corporation represented
by Certificate(s) No(s) _____________ inclusive, standing in the name of the
undersigned on the books of said Company.


The undersigned does hereby irrevocably constitute and appoint ________ attorney
to transfer the said stock, as the case may be, on the books of said Company,
with full power of substitution in the premises.
 
 
Dated:
 
(x)
 
 
 
 
 
PERSON EXECUTING THIS POWER SIGN HERE



IMPORTANT  -  READ CAREFULLY
 
 
The signature(s) to this Power must correspond with the name(s) as written upon
the face of the certificate(s) in every particular without alternation or
enlargement or any change whatever.
 
                            
 
 
 
 
IMPRINT SIGNATURE MEDALLION HERE



11

--------------------------------------------------------------------------------

EXHIBIT C


Election under Section 83(b) on Behalf of Taxpayer


(Soft copy available upon request)


The undersigned Taxpayer hereby elects under Section 83(b) of the Internal
Revenue Code of 1986, as amended, and Section 1.83-2(a) of the Income Tax
Regulations, to include in his gross income the excess of the fair market value
of the property described below over the amount paid therefor by the Taxpayer. 
In compliance with Reg. § 1.83-2(e) the Taxpayer provides the following
information:
 

1.  
The Taxpayer’s name, address and taxpayer identification number are as follows:

 
Name:
Address:
Taxpayer identification number:
 

2.
The property with respect to which this election is being made is: 
_________________ shares of common stock of PAR Technology Corporation, a
Delaware corporation (the “Company”), $0.02 par value per share (the “Shares”).

 

3.  
The date of the transfer of the Shares is _________, 20___.  This election is
made for the taxable year of the Taxpayer ending December 31, 20____.

 

4. The nature of the restrictions to which the Shares are subject is as follows:

 

5.  
The fair market value of such Shares at the time of transfer to the Taxpayer,
determined without regard to any lapse restrictions as defined in Reg. §
1.83-3(i), is ____________ per share.

 

6.
The amount paid for the Shares is $0.02 per share.

 

7. 
A copy of this election has been furnished by personal delivery to the Company.

 
The date of this election is ___, 20__.

 
 
 
Taxpayer
 
 

12

--------------------------------------------------------------------------------



PAR TECHNOLOGY CORPORATION
2005 EQUITY INCENTIVE PLAN
NOTICE OF AWARD
 
PART IV

GENERAL AWARD TERMS


1.                  Adjustments for Stock Splits, Stock Dividends, etc.  If
there is any stock split-up, stock dividend, stock distribution or other
reclassification of the Common Stock of the Company, any and all new,
substituted or additional securities to which the Participant is entitled by
reason of his or her ownership of the Option and/or Restricted Shares shall be
immediately subject to the restrictions on transfer and the other provisions of
this Award Agreement in the same manner and to the same extent as the Option and
Restricted Shares.  The Exercise Price and Purchase Price shall be appropriately
adjusted.


2.                 Market “Stand-Off” Agreement.  During the period of duration
(not to exceed 180 days) specified by the Company and an underwriter of Common
Stock or other securities of the Company, following the effective date of a
registration statement of the Company filed under the Act, the Participant shall
not, to the extent requested by the Company and such underwriter, directly or
indirectly sell, offer to sell, contract to sell (including without limitation,
any short sale), grant any option to purchase or otherwise transfer or dispose
of (other than to donees who agree to be similarly bound) any securities of the
Company held by the Participant at any time during such period except shares
included in such registration; provided, however, that all officers and
directors of the Company enter into similar agreements.  The market “stand-off”
agreement established pursuant to this Section shall survive termination or
expiration of this Award Agreement.


3.                 Transfers in Violation of Agreement.  If any transfer of the
Option, Exercised Shares or Restricted Shares is made or attempted contrary to
the provisions of this Award Agreement, the Company shall have the right to
purchase the Exercised Shares and Restricted Shares from the owner thereof or
his transferee at any time before or after the transfer, as herein provided.  In
the event that the Company elects to exercise its right under this Section, it
may do so by canceling the certificate(s) representing the affected Exercised
Shares and Restricted Shares and depositing the purchase price, which shall be
the stated par value of each applicable share of Common Stock, in a bank account
for the benefit of Participant, whereupon such shares shall be, for all
purposes, canceled and neither the Participant nor any transferee shall have any
rights as one of the Company’s stockholders with respect to such shares for any
purpose, including without limitation dividend and voting rights.  In addition
to any other legal or equitable remedies which it may have, the Company may
enforce its rights by actions for specific performance (to the extent permitted
by law).


4.                 Restrictive Covenants.  In consideration for the grant of the
Option and/or Restricted Shares, Participant agrees to the restrictive covenants
set forth in this Section 4.  If the Participant violates any of the restrictive
covenants described in this Section 4, then in addition to any other legal and
equitable remedies (including injunctive relief) that may be available to the
Company, this Award Agreement shall immediately terminate and the Company shall
have the right to repurchase (for the stated par value per share) any of the
Exercised Shares and any of the Restricted Shares whether or not such shares
have vested.  The exercise of the Company’s right to repurchase shall be
accomplished in the manner described in Section 4 of Part III of this Award
Agreement.


13

--------------------------------------------------------------------------------

(a)            Confidentiality.  Participant agrees that s/he shall not, without
the prior written consent of the Company, disclose or use in any way, either
during employment by the Company or thereafter, except to perform services as an
employee or director of the Company, any confidential business or technical
information or trade secret acquired in the course of employment by the Company
that is not in the public domain.  Participant covenants to use her or his best
efforts to prevent the publication or disclosure of any trade secret or
confidential information that is not in the public domain and that relates to
the business or finances of the Company or the Company's affiliates, or any of
its or their dealings, transactions or affairs which may come to her or his
knowledge in the pursuance of her or his duties or employment.


(b)            Non-Solicitation.  While Participant is employed by the Company,
and for a period of one year after employment with the Company ends for any
reason, Participant shall not directly or indirectly solicit (other than on
behalf of the Company) business or contracts for any products or services of the
type provided, developed or under development by the Company during employment
by the Company, from or with (i) any person or entity which was a customer of
the Company for such products or services as of, or within 24 months prior to,
the date of termination of employment with the Company, or (ii) any prospective
customer which the Company was soliciting as of, or within 24 months prior to,
termination.  Additionally, while Participant is employed by the Company, and
for a period of one year after employment with the Company ends for any reason,
Participant will not directly or indirectly contract with any such customer or
prospective customer for any product or service of the type provided, developed
or which was under development by the Company during employment with the
Company.  Participant will not at any time knowingly interfere or attempt to
interfere with any transaction, agreement or business relationship in which the
Company was involved or was contemplating during Participant’s employment with
the Company, including but not limited to relationships with investors,
prospective investors, customers, prospective customers, agents, contractors,
vendors, service providers and suppliers.


(d)            Non-Recruitment.  While Participant is employed by the Company,
and for a period of one year after employment with the Company ends for any
reason, Participant shall not, directly or indirectly, solicit, recruit or hire,
or in any manner assist in the hiring, solicitation or recruitment, of any
individual who is or was an employee of the Company, or who otherwise provided
services to the Company, within 24 months prior to the termination of
Participant’s employment with the Company.


5.                 Investment and Tax Representations.  The Participant
represents, warrants and covenants as follows:


(a)            Participant has had such opportunity as s/he has deemed adequate
to obtain from representatives of the Company such information as is necessary
to permit her/him to evaluate the merits and risks of an investment in the
Company.  The Participant acknowledges that certain of such information may be
forward-looking and is therefore speculative and subject to known and unknown
risks and uncertainties and other factors which may cause the actual performance
of the Company to be materially and adversely different from any performance
expressed or implied by such forward-looking statements.


14

--------------------------------------------------------------------------------

(b)            Participant has sufficient experience in business, financial and
investment matters to be able to evaluate the risks involved in an investment in
Common Stock and to make an informed investment decision with respect to such
investment.


(c)            Participant can afford the complete loss of the value of the
Exercised Shares and Restricted Shares and is able to bear the economic risk of
holding such Exercised Shares and Restricted Shares for an indefinite period of
time.


(d)            Participant understands that (i) the Federal income tax
consequences to the Participant of the purchase and sale of the shares of Common
Stock will vary depending upon (among other things) whether the Participant
makes an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), (ii) the Participant understands that the Company is not
providing the Participant with any advice as to whether to make such election,
(iii) the Participant has been advised to seek, and has sought, the counsel of
her or his own tax advisor as to whether, where and how to make such election,
(iv) such election, if made, must be filed with the Internal Revenue Service
within 30 days of the date of this Award Agreement, and (v) the Participant must
notify the Company upon making such election.  A sample election form is
provided in Exhibit B.


6.                 Withholding Taxes.


(a)            The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to the exercise of the Option and the purchase of, and the vesting in,
the Restricted Shares by the Participant.


(b)            If the Participant elects, in accordance with Section 83(b) of
the Code to recognize ordinary income in the year of acquisition of the
Restricted Shares, the Company will require at the time of such election an
additional payment for withholding tax purposes based on the difference, if any,
between the purchase price for such Restricted Shares and the fair market value
of such Restricted Shares as of the date of the purchase of such Restricted
Shares by the Participant.


7.                  No Rights to Business Relationship.  Nothing contained in
this Award Agreement shall be construed as giving the Participant any right to
continue his or her Business Relationship with the Company.


8.                 Waiver; Disposition of Stock.  From time to time the Company
may waive its rights hereunder either generally or with respect to one or more
specific transfers which have been proposed, attempted or made.  All action to
be taken by the Company hereunder shall be taken by vote of a majority of its
independent members of the Board of Directors then in office.  Any Exercised
Shares or Restricted Shares which the Company has elected to purchase hereunder
may be disposed of by the Board of Directors in such manner as it deems
appropriate, with or without further restrictions upon the transfer thereof.


15

--------------------------------------------------------------------------------

9.                 Restrictive Legends.  All certificates representing
Restricted Shares shall have affixed thereto legends in substantially the
following form:


“The shares of stock represented by this certificate are subject to restrictions
on transfer and an option to purchase set forth in a certain Award Agreement
between the Corporation and the registered owner of this certificate (or such
owner’s predecessor in interest), and such agreement is available for inspection
without charge at the office of the Secretary of the Corporation.”


10.              Acknowledgments by Participant.  Participant acknowledges
receipt of a copy of the Plan and further acknowledges that s/he has been
advised, and that Participant understands, that:


(a)            the grant of the Option and Restricted Shares, and the issuance
of any shares pursuant to this Award Agreement, may be subject to, or may become
subject to, applicable reporting, disclosure and holding period restrictions
imposed by Rule 144 under the Securities Act of 1933 and Section 16 of the
Securities Exchange Act of 1934 (“Section 16”); and


(b)            shares acquired could be subject to Section 16(a) reporting
requirements as well as the short swing trading prohibition contained in Section
16(b) which precludes any profit taking with respect to any stock transactions
which occur within any six-month period.


11.              Successors and Assigns; Assignment.  This Award Agreement shall
be binding upon the parties hereto and their heirs, representatives, successors
and assigns.  The Company may assign its rights hereunder either generally or
from time to time.


12.              Notices.  All notices to a party hereto shall be in writing and
shall be deemed to have been adequately given if delivered in person or if given
by registered or certified mail, postage prepaid at such address as either party
may from time to time designate for itself by notice in writing given to the
other party.


13.              Term and Termination.  This Award Agreement shall remain in
effect until all repurchase rights contained in this Award Agreement have
expired.


14.              Amendments.  This Award Agreement may be amended or modified in
whole or in part only by an instrument in writing signed by the Company and the
Participant.


15.              Applicable Law; Severability.  This Award Agreement shall be
governed by and construed and enforced in accordance with Delaware law excluding
its conflict of law provisions.  Wherever possible, each provision of this Award
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision hereof shall be prohibited by or invalid
under any such law, that provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating or nullifying the remainder
of that provision or any other provisions of this Award Agreement.
 
 
16

--------------------------------------------------------------------------------